Citation Nr: 1302567	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  During the course of this appeal, the Veterans Law Judge who conducted the November 2009 hearing retired from employment with the Board.  After being informed of this, the Veteran elected the option of having a new hearing.  In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The Board remanded this matter in January 2010, September 2011, and March 2012, for additional evidentiary development.

The issue of entitlement to a compensable evaluation for bilateral hearing loss has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  


FINDING OF FACT

A current low back disability did not have its onset in active service and is not the result of a disease or injury incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's January 2005 and January 2010 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the January 2010 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  The Veteran's claims were subsequently readjudicated in April 2011 and September 2012 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The RO has obtained all of the Veteran's available service treatment records and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In March 2012, a medical opinion was obtained from a VA physician that had interviewed and examined the Veteran, and reviewed the Veteran's claims file, including statements and testimony from the Veteran, his inservice and post service treatment records, and prior examination reports.  The VA examiner then provided an opinion as to the relationship between the Veteran's current back disability and his military service, and included a rationale for the conclusion reached.  This medical opinion is adequate for the purpose of rendering a decision in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has claimed that this medical opinion was inadequate.  

The Board remanded this matter in January 2010, September 2011, and March 2012.   In doing so, the Board directed the RO to schedule the Veteran for a new hearing before the Board; to obtain updated treatment records concerning the Veteran's low back disability; and to schedule him for a VA examination to address the etiology of his low back disability.  As noted above, the Veteran was provided a new Travel Board hearing in November 2011; a VA medical opinion concerning the etiology of the Veteran's low back disability was obtained in March 2012; and a review of the Veteran's claims file and Virtual VA file revealed that the Veteran's post service treatment records have been updated.  Accordingly, the Board's remand directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served on active duty in the Army from August 1968 to March 1970, including service in the Republic of Vietnam from January 1969 to March 1970.  The Veteran's June 1968 pre-induction examination noted essentially normal findings throughout.  A review of his service treatment records was completely silent as to any complaints of or treatment for a back disability.  A March 1970 separation examination noted that his spine was normal.  On a medical history report completed at that time, the Veteran denied having had a history of back trouble of any kind.  He did provide a history of other disorders.

In September 1972, the Veteran filed a complaint seeking service connection for hearing loss and a skin disability.  His application form, as well as the report of a subsequent VA physical examination in January 1973, were silent as to any complaints of a low back disability.

In December 2004, the Veteran filed his original claim seeking service connection for a low back disability.  On his application form, he stated that he was not treated for this condition while in the military.  He also reported post service treatment for this condition beginning in 1992.

Post service treatment reports first record back problems in 1987.  A November 1987 VA x-ray examination of the spine revealed mild scoliosis without focal bony changes.  A November 2004 VA treatment report noted the Veteran's complaints of back pain, which comes and goes, for many years.  The report noted that the Veteran denied having any old or recent back injuries.  It also noted that he had treated the pain with Motrin.  A February 2005 VA x-ray examination of the spine revealed an impression of osteoarthritis, with degenerative changes noted at L5-S1.

A February 2009 VA MRI of the lumbar spine revealed a small right foraminal disc protrusion and mild right foraminal stenosis at L1-L2; annular bulge at L2-L3; annular bulge and mild facet arthrosis at L4-L5; and annular bulge, moderate loss of disc height, moderate bilateral foraminal stenosis, and mild canal stenosis at L5-S1.  The report concluded with a diagnosis of multilevel lumbar spondylosis, most advanced at L5-S1.

A March 2009 VA neurology consultation report noted the Veteran's complaints of low back pain since he was in Vietnam.  The report noted that this pain had become progressively worse, but only rarely goes down either leg.  Physical examination revealed tenderness in the lumbar spine.  The report concluded with an impression of chronic low back pain starting with constant heavy lifting while in the military.  

In June 2009, a VA examination for the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The report noted the Veteran's history of low back pain after lifting heavy artillery shells and repairing heavy hydraulic parts during his military service.  The Veteran reported that he did seek out treatment during Vietnam and that he was treated with Motrin.  After his discharge from the service, he reported seeking out treatment for back pain in the VA system.  Following a physical examination, the report concluded with a diagnosis of degenerative disc disease/degenerative joint disease, lumbar spine.  The VA examiner then opined that it could not be determined whether the Veteran's current lumbar spine disability was related to his military service without resorting to speculation.  In support of this conclusion, the VA examiner cited the lack of any complaints of low back pain shown in the Veteran's service treatment records.  

In November 2009, a Travel Board hearing was conducted.  At the hearing, the Veteran testified that he experienced back pain from heavy lifting while in Vietnam, and that he was provided pain pills from medics as treatment for this condition.  He indicated that his inservice duties included frequently lifting and moving large 8-inch artillery shells weighing approximately 205 pounds.  He indicated that he did not report having any back problems at the time of his discharge because he did not want to be delayed in getting home.  

In November 2011, a second Travel Board hearing was conducted.  At this hearing, the Veteran testified that his inservice duties involved a lot of heavy lifting.  He reported having back pains during service, and that he received pain pills from medics to treat this condition.  He indicated that he had sought treatment for back pain within two years after his separation from service.  He also reported taking over the counter medications for back pain for many years until seeking treatment at the VA.  The Veteran indicated that he was employed following service as a race horse trainer, and that this position did not involve any heavy lifting.   

In March 2012, a VA examination for the spine was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's history of low back pain beginning after lifting heavy artillery shells during service.  A physical examination was conducted, and the report listed a diagnosis of degenerative disc disease and degenerative joint disease of the lumbar spine.  The VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by his claimed inservice injury, event or illness.  In support of this conclusion, the VA examiner cited the lack of any documentation found in the Veteran's service treatment records, the normal spine findings on his March 1970 separation examination, and the Veteran having denied having a history of any back trouble of any kind during his separation examination.

The Veteran is competent to state that his inservice duties required that he regularly had to lift and move heavy objects, including heavy artillery shells and various hydraulic parts.  He is also competent to report having had back pain during service.  
  
The Board, however, finds the probative value of the Veteran's statements and testimony to be outweighed by the other evidence of record.  Even accepting his allegations of informal treatment for back pain during service, no continuity of symptomatology is shown.  The Veteran's March 1970 separation examination noted that his spine was normal; and the Veteran denied having any history of back trouble on a medical history report completed at that time.  Although he has since stated that he did not report having back problems upon separation because he did not want to delay his discharge from the service, the medical history report completed by the Veteran reflects that he did report other disabilities.  

The Veteran claims that he experienced ongoing low back pain following his separation from service and that he sought treatment for this condition from a physician, now deceased, within the first two years after his separation.  In contrast to his allegations, the Veteran is shown to have filed a claim seeking service connection for other disabilities in September 1972.  No reference to any back disability was made.  Moreover, pursuant to his claim, the Veteran underwent a VA physical examination in January 1973, and this was also silent as to any complaints of back pain.  

In addition, the Board notes that the first post service complaint or reference of any kind referring to a back disability was in November 1987, over 27 years after the Veteran's discharge from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

For these reasons, the Board finds that the Veteran's contentions of having ongoing back pain since his discharge from the service are inconsistent with his contemporaneous statements and are not supported by the evidence and are therefore not credible.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) ("[D]efinitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  In this regard, the Veteran's statements, made in conjuction with his present claim, do not "hang together" in a consistent manner with the other evidence of record, thereby rendering them less believable and convincing then other evidence relevant to the onset of his back disorder.  Id.

On his November 2004 VA treatment report, the Veteran reported having low back pain, which comes and goes, for many years, and denied having any old or new injury.  The Veteran filed his claim seeking service connection for a low back disability in December 2004.  Despite the Veteran's current contentions of having received pain pills from medics during his military service, he specifically stated on his application that he was not treated for a back disability during service.  Moreover, while no inservice back treatment is documented, the Veteran's service treatment records do reflect treatment for other conditions while the Veteran was in Vietnam.  

In support of his claim, the Veteran cites the medical opinion provided within a March 2009 VA neurological consultation report.  Specifically, the March 2009 treatment report concluded with an impression of chronic low back pain starting with constant heavy lifting in the military.  The Board finds this opinion to be of little probative value because the VA physician failed to provide any rationale for this opinion and appeared to have relied exclusively on the history of back pain reported by the Veteran.  As noted above, a complete review of the claims file revealed inconsistencies in the Veteran's contentions.  With the exception of the Veteran's February 2009 MRI findings, the VA examiner is not shown to have considered any other inservice or post service treatment records.

In contrast, the VA examiner in March 2012 opined that the Veteran's low back disability was less likely than not incurred in or caused by his claimed inservice injury, event or illness.  In rendering this opinion, the VA examiner considered the Veteran's contentions, conducted a current physical examination, and reviewed the Veteran's claims file.  Finally, the VA examiner included a rationale for the medical opinion provided.  Specifically, the VA examiner cited the lack of any documentation found in the Veteran's service treatment records, the normal spine findings on his March 1970 separation examination, and the Veteran's having denied a history of any back trouble of any kind during his separation examination.

In conclusion, the Board finds the absence of any back disability having been noted in the Veteran's service treatment records; the normal spine examination at the time of his separation from service; the extensive passage of time following the Veteran's discharge from the service without any back disability treatment having been shown; the VA examiner's negative opinion in March 2012; and the Veteran's inconsistent statements, to be far more probative on the issue of whether he incurred a chronic low back disability during service.  See Jandreau, 492 F. 3d at 1372.  Accordingly, the preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


